Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2014

                                      No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18394
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

         Appellee’s brief was due September 12, 2014. On September 12, 2014, appellee filed an
unopposed motion to extend time to file its brief and a request to include two exhibits from
appellate cause number 04-14-00012-CV in this appellate cause number. As to the extension,
appellee asked for an additional twenty-one days to file the record from the date a supplement
clerk’s record is filed. Appellee contends the record is incomplete and it has requested additional
documents to be included in the clerk’s record and that such filing is imminent. We granted
appellee’s motion for extension of time and ordered appellee to file its appellate brief twenty-one
days after the date the supplemental clerk’s record is filed. We also ordered the district clerk to
file the requested supplemental record.

        As to the missing exhibits, we denied appellee’s the request to incorporate the exhibits
from cause number 04-14-00012-CV into the current cause number. Rather, we ordered the
court reporter to file a supplemental reporter’s record including complete versions of defendant’s
exhibits 8 and 9 from the sanctions hearing. We noted that contrary to the reporter’s index of
exhibits, exhibits 8 and 9 were offered into evidence without opposition and are cited to by the
trial court in the judgment and order of sanctions. We ordered the court reporter to file the
complete exhibits described above in this court.

        On September 11, 2014, the supplemental clerk’s record was filed. On September 26,
2014, a supplemental reporter’s record was filed containing a supplement to exhibit 9. This
court queried the court reporter to determine if the record was now complete with regard to
exhibits 8 and 9. On October 8, 2014, the court reporter filed a letter in this court advising that
exhibit 9 is now complete and that exhibit 8 “is complete as presented to me on the day they
were marked.” Accordingly, it now appears the appellate record is complete with regard to
appellee’s requests.
      We therefore ORDER appellee to file its appellee’s brief in this court on or before
October 30, 2014.

         We order the clerk of this court to serve a copy of this order on appellant, all counsel, the
district clerk, and the court reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court